Notice of Pre-AIA  or AIA  Status
1. 	The action is responsive to the filing of amendments and arguments on 08/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-14 are pending.
This action is made Final. 
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are not persuasive. The Examiner agrees with Applicant that the prior office action stated that Mukherjee did not teach comparing mobile device presently received mobile identifiers with previously stored identifiers to identify one or more weight factors associated with the device identifier. The action outlined this arguments. Nonetheless, Mukherjee is seen as teaching a mobile device identifier and comparing the identifier and location of the device to its current location and predicting outcomes in the vicinity of the device. Mukherjee uses at least a weight factor such as weighted values to predict when a event is going to occur. The missing limitation, as identified in the action below and in the previous office action is suggested in Monks expressly teaches computing a number of factors (Para 49) and using the received and stored device identifiers to track or correlate with a situation of interest (Para 51). As stated in the action, the combination of Monks with Mukherjee would, as suggested in Monks, a device to provide an alert much like Mukherjee, when a predicted event is to occur in proximity to the user and device location. Monks teaches using identify, names, addresses, and a mac address as device identifiers. Thus, as explicitly discloses in Monks, “Conventionally, there is no way of knowing who is/was in the vicinity of a scene of a crime, accident, or the like to identify potential witnesses and suspects. There is also no effective means for detecting and communicating threat information on a real time basis, such as detecting a person who is wanted for a violent crime or a gang members in the vicinity of an officer, or detecting individuals/devices that have an abnormal pattern of appearance at terrorist targets, at certain types of incidents such as fire scenes, or specific classes of individuals at specific classes of locations (e.g., a sex offender loitering near a playground).” And “In public safety environments (e.g., police), there is also a need to track patterns of individuals without knowing their identity. For example determining that ID #1234 is present in five different areas where crimes have occurred or has been traveling with ID# 5678 which has been at the scene of a recent crime could allow public safety officers to look for movement patterns between ID numbers and to track and locate suspects for apprehension or questioning ”. Thus, the explicit purpose of Monks aligns with the claim in providing a comparison of a specific ID’d person in a vicinity of a location previously to where they are so as to assist officers in catching and preventing further events at the same location. Applicant does not address in their remarks what Monks does not teach and how the proposed combination as presented by the Examiner is deficient. Thus, no further remarks will be provide on Monks. As to Byrne applicant contends that Byrne fails to teach the same limitations applicant contents are missing in Mukherjee. To this end, the Examiner agrees, as Byrne was not relied upon for the mobile identifier feature. Instead, Byrne was relied upon to show in combination Mukherjee’s map displaying incident and location information with Byrnes map displays locations of a plurality of sensors within a geographical region in a predetermined graphic during a time threshold. That said, Byrne also teaches using weigh values to predict when an incident is about to occur at a location where multiple devices are located in the same location and when said number reached a threshold. Thus, multiple devices are tracked at a location. Therefore, in light of this evidence, applicants arguments as to the allowability of the claims is not persuasive and applicants amendments have necessitated this final rejection.

Claim Rejections - 35 USC § 103
4. 	`The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et. al. U.S. Publication No. 20160092469  published Mar. 31, 2016, in view of Monks et. al. U.S. Publication No. 20140066089 published Mar. 6 2014, and in further view of Byrne et. al. U.S. Publication No. 20150310371 published Oct. 29, 2015.
With regard to Independent claim 1, Mukherhjee teaches a non-military incident prediction system, the system comprising: 
a crowd detection interface for receiving a plurality of mobile device identifiers of a plurality of electronic mobile devices from a crowd detection unit, wherein the plurality of electronic mobile devices correspond to a plurality of non-military persons in a pre-determined geographic region during a time threshold and an incident database wherein a plurality of weight factors is associated with a plurality of stored mobile device identifiers, wherein the weight factors are computed based on a proximity of associated electronic mobile devices stored mobile device identifiers to a position of at least one historic incident that occurred in the past (Para 10,18, 21, 32, 41, 81-114). Mukherhjee teaches both a non-military and military feature (Para 18-33) in a mobile device (Fig. 8, 110, Para 49-503) for detecting at least a number of people (crowd/soldiers/forces) that are gathered or gathering and provides details on the threats to the soldier, thus detect a crowd). Mukherhjee teaches the location reputation system alerts users in context of dangerous situations around areas near to the user (para 21-30) and wants to be alerted if entering an area known for crime (para 35). For example, using a location data and context aware reputation data, the system to alert, based on a detected gathering of people in an area. Mukherhjee teaches computing a number of factors to determine a safety score (Para 36, 38) (e.g. safety of location, person walking by themselves, location known for high incident of crime). Mukherhjee teaches the device determines the score for the area (Para 40) based on incidents in the area which alerts the user (para 41).  As stated in Mukherhjee the system can detect when a soldier located in a hostile region can be alerted to a crown of hostile forces in his proximity (Para 44-47) in real-time (threshold). Mukherhjee teaches using intelligence (item 430, fig. 4, location, user data, time of day) derived from user devices in communication with a server (Para 73-84) and with other data sources so as to communicate incident information about a given location the user is attempting to enter or is located within (Para 29-32, 36, 98-1053). A real time dead reckoning of a user location can be determined with accelerometer information and GPS coordinates (Para 137-138), thus detecting a device or multiple devices or user’s location is shown in Mukherhjee. As shown in Fig. 9, Mukherhjee shows at least where multiple people are identified in proximity to a geographical region (Jim, Tom, user, and Susan) with their identity or by identifiers using GPS locations as shown for the purposes of keeping track of others (Para 147) and indicating graphically the detected locations corresponding to the user and prior incidents in the area (e.g. noting the colors of each icon reflect reputation information in their immediate vicinity). The system needs store the identifier of (Jim, Tom, Susan) so as to graphically display the information of said users, otherwise the system would not know to display said preferred users in proximity (GPS coordinates as identifier, Para 136-137, 142) (So as to keep track of others locations for any purpose(Para 147) such as calling others for help (Para 151)). As also stated in (Para 59) the device includes user data and biometric data that would identify the user and that is also provided to the system (Para 71) and in return the user is provided reputation information (Para 105) that is a calculated (para 112-113) score threshold to alert the user of (Para 114-117) of hostile forces for example gathering on a soldier’s location or gathered near their location (Para 43-48).    
a prediction subsystem configured for: identifying one or more matches between at least one of the received mobile device identifiers and the stored mobile device identifiers to obtain one or more weight factors associated with the received mobile device identifiers, ii) totaling the one or more weight factors so as to obtain a total weight factor, iii) generating prediction data of an occurrence of the incident based on the total weight factor (See reputation score (Para 119, Fig. 7, Para 119-134, a mathematical score is computed for a location gathers and pushing an alert to a user based on  a number of factors (See Para 17 and 36 and 115-151, such intensity of the incident, crime template, crime type, spatial, temporal factors of  location, demographics, reputation, emotion, etc. along with other factors (para 136-145, user profile, content, proximity, etc.). As an output, the reputation score is a prediction with an alert sent to the user that something 
Wherein the prediction system is further configured for modifying the total weight factor based on at least one situational weight factor, the at least one situational weight factor being further calculated from the list of: weather conditions, day or night time, weekdays, period of city event and type of city event.  (See Para 17, time of day). 
Mukherhjee teaches a broad feature of detecting troops or others in a region. The present claim is not specific as to how the crowd detection occurs or the nature or type of crowd that is determined. Moreover, the mobile device identifiers are also not specific to a protocol, MAC address or other identifier, rather the claim is interpreted as referring to any mobile identifier and that it has been previously received. Thus, as explained above, Mukherhjee at least detects for said soldier when forces are near or are gathering, based on prior troop movements, and alerts the soldier that several troops are in proximity in the immediate time frame. Moreover, Mukherhjee identifies a user (Tom, Susan) by their device GPS information and device accelerometer information transmitted to a server and then rendered on a map overlay (fig. 9). Thus, Mukherhjee shows a mobile device identifier in the form of a name of the user holding it.  Nonetheless, the claim refers broadly to any and all forms of mobile device identifiers and broadly to any mechanism of determining crowd in a geographical region and computing a weight factor for incidents proximate to a location of the user. 
However, Mukherhjee does not specifically show:
a database to identify one or more matches to an incident and location to the presently received and stored mobile device identifiers 
comparing presently received mobile device identifiers and the previously received and stored mobile identifiers to identify one or more matches between at least one of the presently received mobile identifiers and previously received and stored identifiers
wherein the plurality of mobile devices  corresponds to a plurality of persons in a pre-determined geographic region during a time threshold 
However, Monks teaches a tracking system and database for storing device identifiers of those individuals that were near to an incident (Para 3-4). Monks and Mukherhjee are from the same problem-solving area of providing information to a user if they are near to a location where prior incidents have happened. (See Monks Para 20). Monks teaches capturing a number of different device identifiers over the air OTAI (Para 17). Monk suggests correlating the device identifier to additional pieces of information to create a trigger and performing an action related to the situation (Para 19). Monks teaches a database that stores information from sensors (Para 21) such as MAC address and an interest in proximity to a location or other identifiers (Para 23-25) and the database includes other pertinent information (Para 26). Monks suggests there can be “any” number of techniques to determine an OTAI of interest to have a characteristic worthy of tracking (Para 27) where the identifier is tracked to have been, in a public safety context, to be at a location of interest or at a single location with an abnormal presence pattern (Para 27). Monks can track if a particular device is near a location that it is not supposed to be near (prohibited locations)(Para 28) or where a potential or future crime is being sensed by a sensor. Monks teaches the device identifier is associated with an incident in a database of incidents that are communicated to others (Para 28). Monks teaches the OTAI of interest can be associated with gang activity and determine threats (factor) such that a OTAI would be captured so as to prevent incidents (Para 29). Monks teaches capturing the OTAI from access points, and use the information to track the location of the device (Para 30-31) so as to alert an officer that this known device was proximate the same location previously(Para 32). Thus, Monks teaches not only when the same device was proximate to a location based on a time threshold like (20 min ago), Monks also teaches comparing received and previously stored identifiers. Monks also teaches tracking users that were coincident to a location prior to an officer arriving (para 33) and can detect an identifier being proximate to a location and provide an alert those in the vicinity of the location (Para 35). Monks teaches a server system that can be used to store the OTAI and location of the device on a watch list, and through data mining can determine if the person owning the device exhibits a pattern or threat (Para 36). Monks teaches as an officer walks the beat and past individuals the system can alert the officer if a person of interest is nearby that may be wanted or associated with gangs or on a known watchlist (previously stored identifier) (Para 38). Monks teaches the sensors can communicate with more than one database (Para 39) over a network and can provide the information to a device with a user interface (Para 39-48).  Monks expressly teaches computing a number of factors (Para 49) and using the system to determine based on received and stored device identifiers (MAC address) the system can correlate (images, police reports, etc. ) with tracking and location sensing devices (Para 49-50) so as to detect a situation of interest (Para 51). As stated in Monks, the situation of interest can be public safety context where a specific device identifier has been at a specific location of interest over time. (Para 52). Or, when the device is at a location with an abnormal presence pattern that relates to a potential threat such as showing up a geographical landmarks in a specific sequence of time (e.g. banks, etc.). Monks teaches the system can trigger an detection step when the analytics show a device identifier is proximate to a location of interest (Para 53-54) where Monks teaches the tracking of OTAI to identified interest areas can be for “anything”  that would make the need to know in advance of a device identifier useful (Para 53). Monks teaches the number of databases having incident information with the device identifier are numerous (para 56) (e.g. sex offenders, police records, watch groups, etc.). Monks teaches the system can perform analysis on the data , as it is received, and where other additional information stored with the device ID can be provided such as name, pictures, addresses, video, drivers license, identity, etc. (Para 58). Monks expressly teaches capturing mac addresses for the purposes of detecting when a user is proximate a situation of interest (Para 59-60). The combination of Mukherhjee with Monks would allow for the triggered alert of Mukherhjee to include not only the device ID name (Fig. 9) but also additional information when the user is near a location of interest for the purposes of identifying a potential threat to the user (Para 51-56).    

While Mukherhjee and Monks teaches determining when a person is at a location specific to a given time and Monks expressly teaches tracking areas of interest with respect to time, neither specifically show more than one-time threshold. 
Byrne teaches a map much like the map of Mukherhjee. However, Byrne’s teaches wherein the plurality of mobile devices  correspond to a plurality of persons in a pre-determined geographic region during a time threshold  on a map includes additional data or key performance indicators (KPI) that correspond to a geographic region (fig. 3, Para 36-37) based on times and thresholds. The KPI provides a visual cue of the KPI which are space and time-based values. A KPI can be an indicator of a crowd at a location (Para 38). As shown, different indicators reflect a crowd size and indicate (See projection) when a given location will reach a threshold value at a future time (fig.3, Para 38-40, 47-49, 55-62). This allows the user or viewer to see a location and take an action. The user can set the parameters of the KPI such as setting or defining the location (Para 44) and setting the spatial range, time, color of indicator, projection function, etc. (Para 44, Fig. 4, Para 50-52). More specifically, Byrne suggests a prediction system is further configured for modifying the total weight factor based on at least one situational weight factor, the at least one situational weight factor being further calculated from the list of: weather conditions, day or night time, weekdays, period of city event and type of city event.  (See Fig. 8-10 and ST-KPI or Situational KPI (Para 36) that provide space and time indicators and an overall aggregate KPI with weighted visual scales for crowd control (Para 38). The overall KPI is compared to a value scale where an event type is occurring and compared to people in a zone (Para 38-46). Thus, Byrne suggests at least using weighted values to predict a type of event occurring at least on a day or time of day and events (Para 67-68) and to predict an event in the future at the location (Para 69-74) and provides a visual indication to the user of the event (See Fig. 8-10). 
 As explicitly stated in Byrne this system is used for crowds (Para 45) and various crowd-based metrics area available to measure different aspects of crowds (such as measuring noise, traffic, etc.) (para 45). The system measures via camera, power consumption, etc. and provides the map overlay, much like the overlay of Mukherhjee, to a police station or viewing user (Para 45-46). Byrne teaches using various sensors or location a KPI that tracks sensors with a time threshold and Weiss teaches a prediction for a specific device location. As stated, the sensors used depend on the KPI (Para 53). Identifiers of the sensor along with the sensor location are fed into the data source (Para 54). A number of sensors can be used by a city or department to monitor crowds (Para 54). As stated in Byrne, the system receives data value from an identified source including an identifier (Para 63). Byrne shows a determination is made as to a crowd reaching a threshold level within a specified time frame (Para 68-74). Finally, as Byrne has expressly indicated the information system can comprise one or more computing devices connected over a network and can contain any other computing device as known in the art (Para 24). The knowledge manager may receive inputs over a network (Para 25) and can operate in a network of any size (Para 25). The devices on the network can be handheld mobile devices (Para 30), as shown in fig. 1 (110, 120, 130) and (fig.2, via wireless Bluetooth) may also take the shape of other mobile form factors (Para 35). Byrne teaches also monitoring network metrics for throughput, packets etc. to predict or projects a crowd reaching a predicted value (Para 44), thus monitoring network information on the connected devices. Further, Byrne discloses the user can select the sensor and method of measurement to be used (Para 44, 46). In addition, Byrne captures prior values or historical values for a location (Para 48). Thus, given Byrne readily suggests any number of devices can be connected and used in various forms, Byrne suggests a mobile device could be a sensor that has identifier associated with it. The combination of Mukherjee’s map displaying incident and location information with Byrnes map displays locations of a plurality of sensors within a geographical region in a predetermined graphic during a time threshold.
 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Mukherhjee, Monks and Byrne  in front of them to modify the system of Mukherhjee to show wherein the plurality of mobile devices  correspond to a plurality of persons in a pre-determined geographic region during a time threshold and a process of comparing received and stored device identifiers to determine when the same person has been at a specific location previously.  The motivation to combine Mukherhjee with Byrne and Monks first comes from Mukherhjee where Mukherhjee suggests any suitable data source about a particular location can be used and that any suitable network enabled device such as a sensor, detector, monitor or other device configured to provide a wide array of information can provide useful data to the display system (fig. 5) and Byrne is an example data source provider that uses a variety of sensors to collect data. Further motivation from Byrne where Byrne suggest to collect and analyze data collected every second from a range of small devices to large devices (Para 30) to create a single view of information to enable responders to respond to control a crowd (Para 1-2, 44 and 49). Finally, further motivation to combine Monks  with Mukherhjee and Byrne comes from Monks to track and make known over the air device identifiers, coincident to a police report, to a police officer’s device so as to provide a useful detection system on the ground where crimes or any incident of interest can occur (Para 3-4 and 53-54). 
With respect to dependent claim 2, Mukherhjee teaches a system according wherein the incident database incorporates geographical data indicative of locations of the historic incidents, and wherein the weight factors are computed based on the geographical data. (See database 55, and using location data of the actual user (Para 85-104 and 136). 
With respect to dependent claim 3, Mukherhjee teaches a system wherein the crowd detection interface obtains location data from the crowd detection unit, the location data being indicative of locations of the electronic mobile devices, and wherein the prediction subsystem is configured to total the weight factors in a pre-determined geographical region (Para 118-137, Fig. 8, mobile device).  
With respect to dependent claim 4, Mukherhjee teaches a system wherein the prediction subsystem is further configured for modifying the total weight factor based on at least one situational weight factor, the at least one situational weight factor being further calculated based on one from the list of: weather conditions, day or night time, weekdays, period of a city event and type of a city event (para 17, weather and time). 
With respect to dependent claim 5, as indicated in the above rejection Mukherhjee in view of Monk in further view of Byrne teaches each element of claim 1. 
Mukherhjee does not teaches a system wherein the prediction subsystem is further configured for: i) associating default weight factors to the previously received mobile device identifiers that do not match any of the previously received and stored mobile device identifiers; ii) totaling the weight factors of the previously received mobile device identifiers to obtain the total weight factor (See Para 173, uses default factors when the user is not near a common location).  
However, Monks teaches a tracking system and database for storing device identifiers of those individuals that were near to an incident (Para 3-4) whether they match having been at a location or not, as Monks teaches capturing all identifiers that can be used for any purpose (Para 53). Monks and Mukherhjee are from the same problem-solving area of providing information to a user if they are near to a location where prior incidents have happened. (See Monks Para 20). Monks teaches capturing a number of different device identifiers over the air OTAI (Para 17). Monk suggests correlating the device identifier to additional pieces of information to create a trigger and performing an action related to the situation (Para 19). Monks teaches a database that stores information from sensors (Para 21) such as MAC address and an interest in proximity to a location or other identifiers (Para 23-25) and the database includes other pertinent information (Para 26). Monks suggests there can be “any” number of techniques to determine an OTAI of interest to have a characteristic worthy of tracking (Para 27) where the identifier is tracked to have been, in a public safety context, to be at a location of interest or at a single location with an abnormal presence pattern (Para 27). Monks can track if a particular device is near a location that it is not supposed to be near (prohibited locations)(Para 28) or where a potential or future crime is being sensed by a sensor. Monks teaches the device identifier is associated with an incident in a database of incidents that are communicated to others (Para 28). Monks teaches the OTAI of interest can be associated with gang activity and determine threats (factor) such that a OTAI would be captured so as to prevent incidents (Para 29). Monks teaches capturing the OTAI from access points, and use the information to track the location of the device (Para 30-31) so as to alert an officer that this known device was proximate the same location previously(Para 32). Thus, Monks teaches not only when the same device was proximate to a location based on a time threshold like (20 min ago), Monks also teaches comparing received and previously stored identifiers. Monks also teaches tracking users that were coincident to a location prior to an officer arriving (para 33) and can detect an identifier being proximate to a location and provide an alert those in the vicinity of the location (Para 35). Monks teaches a server system that can be used to store the OTAI and location of the device on a watch list, and through data mining can determine if the person owning the device exhibits a pattern or threat (Para 36). Monks teaches as an officer walks the beat and past individuals the system can alert the officer if a person of interest is nearby that may be wanted or associated with gangs or on a known watchlist (previously stored identifier) (Para 38). Monks teaches the sensors can communicate with more than one database (Para 39) over a network and can provide the information to a device with a user interface (Para 39-48).  Monks expressly teaches computing a number of factors (Para 49) and using the system to determine based on received and stored device identifiers (MAC address) the system can correlate (images, police reports, etc. ) with tracking and location sensing devices (Para 49-50) so as to detect a situation of interest (Para 51). As stated in Monks, the situation of interest can be public safety context where a specific device identifier has been at a specific location of interest over time. (Para 52). Or, when the device is at a location with an abnormal presence pattern that relates to a potential threat such as showing up a geographical landmarks in a specific sequence of time (e.g. banks, etc.). Monks teaches the system can trigger an detection step when the analytics show a device identifier is proximate to a location of interest (Para 53-54) where Monks teaches the tracking of OTAI to identified interest areas can be for “anything”  that would make the need to know in advance of a device identifier useful (Para 53). Monks teaches the number of databases having incident information with the device identifier are numerous (para 56) (e.g. sex offenders, police records, watch groups, etc.). Monks teaches the system can perform analysis on the data , as it is received, and where other additional information stored with the device ID can be provided such as name, pictures, addresses, video, driver’s license, identity, etc. (Para 58). Monks expressly teaches capturing mac addresses for the purposes of detecting when a user is proximate a situation of interest (Para 59-60). The combination of Mukherhjee with Monks would allow for the triggered alert of Mukherhjee to include not only the device ID name (Fig. 9) but also additional information when the user is near a location of interest for the purposes of identifying a potential threat to the user (Para 51-56).    
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Mukherhjee, Monks and Byrne  in front of them to modify the system of Mukherhjee to show a database of previously received identifiers to be used in an analytical process of factoring where an incident will occur.  The motivation to combine Mukherhjee with Byrne and Monks first comes from Mukherhjee where Mukherhjee suggests any suitable data source about a particular location can be used and that any suitable network enabled device such as a sensor, detector, monitor or other device configured to provide a wide array of information can provide useful data to the display system (fig. 5) and Byrne is an example data source provider that uses a variety of sensors to collect data. Further motivation from Byrne where Byrne suggest to collect and analyze data collected every second from a range of small devices to large devices (Para 30) to create a single view of information to enable responders to respond to control a crowd (Para 1-2, 44 and 49). Finally, further motivation to combine Monks  with Mukherhjee and Byrne comes from Monks to track and make known over the air device identifiers, coincident to a police report, to a police officer’s device so as to provide a useful detection system on the ground where crimes occur (Para 3-4 and 53-54). 

With respect to dependent claim 6, Mukherhjee teaches a system wherein the prediction subsystem is further configured for generating a warning signal if a probability of the occurrence of the incident is larger than a pre-defined incident probability threshold (Para 41, 114-117, alert meets threshold). 
With respect to dependent claim 7, Mukherhjee teaches a system wherein the crowd detection interface receives the plurality of mobile device identifiers in the form of at least one selected from the list of: wireless signals emitted by the plurality of mobile devices, device MAC addresses and SSIDs of networks the device has been connected to (Para 56, 85, 136).  
With respect to dependent claim 8, Mukherhjee teaches a system wherein the system comprises the crowd detection unit and wherein the crowd detection unit, is a connected lighting system equipped with a plurality of sensors for receiving the plurality of mobile device identifiers (See lights Para 60 as alarms). 
With respect to dependent claim 9, Mukherhjee teaches a system wherein the weight factors (042, 404, 444) are calculated as a function of the maximum of a default weight factors and ( c r ( ( x i - x k , l ) 2 + ( y i - y k , l ) 2 ) ) , wherein c.sub.r is a spatial normalization factor, (x.sub.i,y.sub.i) represents coordinates of a historic incident l and (x.sub.k,l,y.sub.k,l) represents coordinates of an associated mobile device k and obtained from obtained from an initial weight factor and a time decay factor.  (See Para 118-134, which determines the user location and normalizes distance user is spatially from incident. The system also uses incident template to compute the incident score that is compared to the location of the mobile device in proximity to the prior incident location. 
With respect to claim 12, claim 12 reflects a method comprising a set of steps performed in a substantially similar manner as those in claim 1. Thus, is rejected along the same rationale. 
With respect to claim 13, refers to a non-transitory computer medium storing instructions for causing a processor to perform substantially similar steps as those in claim 1, thus claim 13 is rejected along the same rationale as claim 1.
With respect to claim 14, as indicated in the above rejection Mukherhjee in view of Byrne in view of Moser teaches each element of claim 1. 
Mukherhjee does not teach the time threshold is one second. 
However, Byrne teaches capturing data every second (Para 1). Byrne also teaches the time threshold can also be a set monitored time threshold of any value (Para 44, user defines the thresholds and area, and as shown in figure 5, the user selects the sensor 501, the a value to compute (e.g. time and threshold 550, 570) where near real time values are captured based on settings and the data is stored (Para 62). For example, Byrne shows a future time setting (Para 860) that  can be set by the user to predict when a crowding event will occur by monitoring the geographical area by a user set time (24-48-hour loop or ten to twenty minutes). Byrne shows Fig. 3, where a predicted threshold at the 2nd and 6th avenue intersection may occur in 54 minutes , therefore the interface shows (fig. 3, 4) when corresponding persons and mobile devices have gathered and will exceed a threshold measure of users during a time threshold. As shown in figure 8, (Para 71) the system can predict when a crowd density will reach a threshold number in the next hour (or time threshold). As explained in figure 10, and shown in the popup 375 the data retrieved is historical data covering the last three hours, which includes a 1 second threshold as the location is continuously monitored. As depicted the system displays a projected threshold breach on the mapped road at a point in time (e.g. 1 hour) and what the current crowd level is in real time. Therefore, at a very minimum Byrne displays the status of plurality of mobile device identifiers correspond to a plurality of persons in a pre-determined geographic region during a time threshold of one second, as each of the real time KPI depict the changes in the monitored values in real time or as a one second threshold displayed in continuous manner leading up to the potential breach in figure 3 and 10 given that the system knows currently when a future location is predicted to be breached and monitors continuously up to the breach point and beyond, thereby providing the near real time assessment to the display and user. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Mukherhjee, Byrne and Monks in front of them to modify the system of Mukherhjee to show wherein the time threshold is one second. The motivation to combine Mukherhjee with Byrne and Monks first comes from Mukherhjee where Mukherhjee suggests any suitable data source about a particular location can be used and that any suitable network enabled device such as a sensor, detector, monitor or other device configured to provide a wide array of information can provide useful data to the display system (fig. 5) and Byrne is an example data source provider that uses a variety of sensors to collect data. Further motivation from Byrne where Byrne suggest to collect and analyze data collected every second from a range of small devices to large devices (Para 30) to create a single view of information to enable responders to respond to control a crowd (Para 1-2, 44 and 49). Finally, further motivation to combine Monks  with Mukherhjee and Byrne comes from Monks to track and make known over the air device identifiers, coincident to a police report, to a police officer’s device so as to provide a useful detection system on the ground where crimes or any incident of interest can occur (Para 3-4 and 53-54). 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the
ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d
1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    PNG
    media_image1.png
    768
    582
    media_image1.png
    Greyscale
.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179